DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurosaki et al. (US 2008/0068315).
Regarding claim 1, Kurosaki discloses a liquid crystal device (see figures 1-3, for instance) comprising: a first liquid crystal cell (111R); a second liquid crystal cell (111G) bonded to the first liquid crystal cell; a first flexible wiring board (126R) including a first terminal (124R) and connected to the first liquid crystal cell (111R); a second flexible wiring board (126G) including a second terminal (124G) and connected to the second liquid crystal cell (111G); and a circuit board (126B) including a first connector (134) connected to the first terminal (124R) and a second connector (134) connected to the second terminal (124G), wherein the first flexible wiring board (126R) and the second flexible wiring board (126G) are arranged without overlapping each other in plan view (see figures 3 and also figure 6 for an alternative arrangement, for instance), and a first distance from an edge of the circuit board (126B) to the first connector (134 near 124R) and a second distance from the edge to the second connector (134 near 124G) are different from each other (See figure 3).
Regarding claim 4, Kurosaki discloses a liquid crystal device (see figure 8, for instance) comprising: a first liquid crystal cell (111R); a second liquid crystal cell (111Ga) bonded to the first liquid crystal cell; a third liquid crystal cell (111Gb) bonded to the second liquid crystal cell; a fourth liquid crystal cell (111B) bonded to the third liquid crystal cell; a first flexible wiring board (126R) including a first terminal (124R) and connected to the first liquid crystal cell; a second flexible wiring board (126Ga) including a second terminal (124Ga) and connected to the second liquid crystal cell; a third flexible wiring board (126Gb) including a third terminal (124Gb) and connected to the third liquid crystal cell; a fourth flexible wiring board (126B) including a fourth terminal (124B) and connected to the fourth liquid crystal cell; and a circuit board (122B) including a first connector (134) connected to the first terminal (124R), a second connector (134) connected to the second terminal (124Ga), a third connector (134) connected to the third terminal (124Gb), and a fourth connector (134) connected to the fourth terminal (124B), wherein the first flexible wiring board, the second flexible wiring board, the third flexible wiring board, and the fourth flexible wiring board are arranged in this order without overlapping each other in plan view (see figure 7 and 8 for alternative arrangements, for instance), and a first distance from an edge of the circuit board to the first connector (124R), a second distance from the edge to the second connector (124Ga), a third distance from the edge to the third connector (124Gb), and a fourth distance from the edge to the fourth connector (124B) are different from each other (see figure 8, for instance).
Allowable Subject Matter
Claims 2-3 and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claims 2-3, Kurosaki discloses the liquid crystal device according to claim 1, wherein the circuit board faces the second liquid crystal cell, and the first distance is smaller than the second distance (see figure 3). However, Kurosaki does not expressly disclose wherein a length of the first flexible wiring board is equal to a length of the second flexible wiring board, nor would it have been obvious to do so in combination.
Regarding claim 5, Kurosaki discloses the liquid crystal device according to claim 4, wherein the circuit board (122B) faces the fourth liquid crystal cell (111B), the first distance is smaller than the second distance, the second distance is smaller than the third distance, and the third distance is smaller than the fourth distance (see figures 8, 9 and 10 for alternative arrangements, for instance), wherein, each of the first liquid crystal cell, the second liquid crystal cell, the third liquid crystal cell, and the fourth liquid crystal cell includes: a first substrate including a plurality of first electrodes formed in a band shape (see figure 4, for instance); a second substrate including a plurality of second electrodes formed in a band shape (see figure 4, for instance); and a liquid crystal layer held between the first substrate and the second substrate (see figure 8, for instance), and the first electrodes and the second electrodes intersect each other (see figure 4, for instance), wherein the first electrodes of the first liquid crystal cell and the first electrodes of the fourth liquid crystal cell are orthogonal to each other (see figure 4, for instance), and the first electrodes of the second liquid crystal cell and the first electrodes of the third liquid crystal cell are orthogonal to each other (see figure 4, for instance), wherein in each of the first liquid crystal cell, the second liquid crystal cell, the third liquid crystal cell, and the fourth liquid crystal cell, the first substrate is formed in a square shape and has an equivalent size (see figure 6, for instance), wherein the first electrodes include a plurality of first band electrodes configured to apply a same first voltage and a plurality of second band electrodes configured to apply a same second voltage ([0039]-[0042]), the first voltage is different from the second voltage, and the first band electrodes and the second band electrodes are alternately arranged, and the second electrodes include a plurality of third band electrodes configured to apply a same third voltage and a plurality of fourth band electrodes configured to apply a same fourth voltage, the third voltage is different from the fourth voltage ([0039]-[0042]), and the third band electrodes and the fourth band electrodes are alternately arranged (see figure 4, for instance). 
However, Kurosaki does not expressly disclose wherein a length of the first flexible wiring board, a length of the second flexible wiring board, a length of the third flexible wiring board, and a length of the fourth flexible wiring board are equal to each other, nor would it have been obvious to do so in combination.

Claim 11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 11 recites, inter alia, a liquid crystal device comprising: a first liquid crystal cell; a third liquid crystal cell bonded to the first liquid crystal cell; a second liquid crystal cell bonded to the third liquid crystal cell; a fourth liquid crystal cell bonded to the second liquid crystal cell; a first flexible wiring board including a first terminal and connected to the first liquid crystal cell; a second flexible wiring board including a second terminal and connected to the second liquid crystal cell; a third flexible wiring board including a third terminal and connected to the third liquid crystal cell; a fourth flexible wiring board including a fourth terminal and connected to the fourth liquid crystal cell; and a circuit board including a first connector connected to the first terminal, a second connector connected to the second terminal, a third connector connected to the third terminal, and a fourth connector connected to the fourth terminal, wherein the first flexible wiring board, the second flexible wiring board, the third flexible wiring board, and the fourth flexible wiring board are arranged in this order without overlapping each other, a length of the first flexible wiring board, a length of the second flexible wiring board, a length of the third flexible wiring board, and a length of the fourth flexible wiring board are equal to each other, the first connector, the second connector, the third connector, and the fourth connector are arranged in this order, a third distance from an edge of the circuit board to the third connector is larger than a first distance from the edge to the first connector, a second distance from the edge to the second connector is larger than the third distance, and a fourth distance from the edge to the fourth connector is larger than the second distance.
None of the prior art alone or in combination discloses the claimed invention.
Kurosaki et al. (US 2008/0068315) discloses a liquid crystal device (see figure 8, for instance) comprising: a first liquid crystal cell (111R); a second liquid crystal cell (111Ga) bonded to the first liquid crystal cell; a third liquid crystal cell (111Gb) bonded to the second liquid crystal cell; a fourth liquid crystal cell (111B) bonded to the third liquid crystal cell; a first flexible wiring board (126R) including a first terminal (124R) and connected to the first liquid crystal cell; a second flexible wiring board (126Ga) including a second terminal (124Ga) and connected to the second liquid crystal cell; a third flexible wiring board (126Gb) including a third terminal (124Gb) and connected to the third liquid crystal cell; a fourth flexible wiring board (126B) including a fourth terminal (124B) and connected to the fourth liquid crystal cell; and a circuit board (122B) including a first connector (134) connected to the first terminal (124R), a second connector (134) connected to the second terminal (124Ga), a third connector (134) connected to the third terminal (124Gb), and a fourth connector (134) connected to the fourth terminal (124B), wherein the first flexible wiring board, the second flexible wiring board, the third flexible wiring board, and the fourth flexible wiring board are arranged in this order without overlapping each other in plan view (see figure 7 and 8 for alternative arrangements, for instance), and a first distance from an edge of the circuit board to the first connector (124R), a second distance from the edge to the second connector (124Ga), a third distance from the edge to the third connector (124Gb), and a fourth distance from the edge to the fourth connector (124B) are different from each other (see figure 8, for instance).
However, Kurosaki does not expressly disclose a length of the first flexible wiring board, a length of the second flexible wiring board, a length of the third flexible wiring board, and a length of the fourth flexible wiring board are equal to each other, the first connector, the second connector, the third connector, and the fourth connector are arranged in this order, nor would it have been obvious to do so in combination.
Claims 12-15 are allowed by virtue of dependency from claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada (US 2008/0232047) discloses an arrangement of multiple display panels overlapped with flexible circuit boards arranged alternately.
Yamagishi (EP 2,138,892) discloses an arrangement of multiple display panels overlapped with flexible circuit boards arranged alternately.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        11/4/2022